Opinion issued August 28, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-18-00038-CV
                            ———————————
             IN RE DCP PARTNERS LOGISTICS, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, DCP Partners Logistics, LLC (“DCP”), has filed a petition for a writ

of mandamus, seeking an order compelling respondent1 to grant DCP’s plea in

abatement and vacate respondent’s anti-suit injunction order.

      The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that DCP has not met its

1
      Respondent is The Honorable Robert Schaffer of the 152nd District Court of
      Harris County, Texas. The underlying suit is DCP Partners Logistics, LLC v.
      Enterprise Products Operating LLC, No. 2017-78777.
burden to obtain mandamus relief. See Walker v. Packer, 827 S.W.2d 833, 839

(Tex. 1992) (orig. proceeding).

      We deny the petition. See TEX. R. APP. P. 52.8(a), (d).



                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                         2